PER CURIAM.
It appearing to the Court that the appeal in this cause was taken from an order of the District Court entered on April 8, 1941, wherein the Court had fixed compensation to various partners in interest; that appellant filed a notice of appeal therefrom in the District Court on April 17, 1941; that on April 29, 1941, the District Court entered an order granting a rehearing and reconsideration as to matters determined in the order of April 8, 1941, aforesaid; and that thereafter on May 8, 1941, appellant applied to this Court for leave to appeal from the order of April 8, 1941, which was granted,
It further appearing to the Court that appeal from the order of said April 8, 1941, may not be had as a matter of right, and that the District 'Court had prior to the application for leave to appeal entered an order setting a date for rehearing and reconsideration thereof,
It is ordered that the motion of appellee, Securities and Exchange Commission, to dismiss the appeal be and is hereby granted.